 








May 11, 2007


David Bassin



 
Re:
Amendment to Stock Option Agreement

(s) /Restricted Stock Award Agreement(s) and Employment Agreement


Dear David:


As you know, inVentiv Health, Inc. (the “Corporation”) has previously granted to
you certain options (the “Options”) to purchase shares of common stock, $0.001
par value, of the Corporation. As of the date hereof, you are the owner of the
following Options:


Option Number
Option Grant Date
Number of Option Shares
00001750
12/10/2003
5,500
00001918
11/1/2004
15,000
00002585
1/22/2007
10,960



Additionally, you have been awarded restricted shares of common stock, par value
$.001 per share, of the Corporation (the “Restricted Stock”). As of this date
hereof, you have been awarded the following Restricted Stock grants:


Award Number
Award Date
Number of Restricted Shares
00002215
1/3/2006
2,750
00002602*
1/22/2007
5,015
00002623
1/22/2007
5,015



* denotes a performance based grant.


We hereby confirm the following:


1. Section 1(c) of each option agreement/notice of grant relating to the Options
listed above is hereby amended to provide that such Options and the shares of
common stock subject thereto shall immediately vest in the event that your
employment with the Corporation is terminated by the Corporation “Without Cause”
(as defined in Section 5(d) of the Employment Agreement dated January 1, 2003
between you and the Corporation (the “Employment Agreement”)) within six (6)
months following a “Change of Control” (as defined in Section 5(f) of the
Employment Agreement) of the Corporation.


2. Section 3 of each of the notices of grant relating to award numbers 00002215
and 00002623 is hereby amended to provide that the shares of Restricted Stock
subject thereto shall immediately vest in the event that your employment with
the Corporation is terminated by the Corporation “Without Cause” within six (6)
months following a “Change of Control” (in each case as so defined).


3. Section 3 of the notice of grant relating to award number 00002602 is hereby
amended to provide that in the event your employment with the Corporation is
terminated by the Corporation “Without Cause” within six (6) months following a
“Change of Control” (in each case as so defined), a number of shares of
Restricted Stock subject thereto equal to the Target Number (as defined in such
notice of grant) shall immediately vest.


4. All future grants of Options and Restricted Shares will provide that the
shares shall immediately vest in the event that your employment with the
Corporation is terminated by the Corporation “Without Cause” within six (6)
months following a “Change of Control”.



2.  
Continuing Effectiveness of Stock Option Agreements/ Restricted Stock Awards



Except as modified herein, the above-referenced award documentation remains in
full force and effect.



3.  
Amendment to Employment Agreement



This letter shall serve to amend the January 1, 2003 Employment Agreement
between you and the Company, as amended by the Amendment thereto dated April 1,
2003 (the "Employment Agreement"), in accordance with the following:



a.  
 Duties.

 
The first sentence of Section 2 of the Employment Agreement is hereby amended to
read as follows:
 
The Executive shall serve as the Company’s Chief Financial Officer and shall
perform such duties, functions and responsibilities as are associated with and
incident to that position and as the Company may, from time to time, require of
him.
 

b.  
 Fringe Benefits.

 
A sentence shall be added at the end of Paragraph 3 (b) to read as follows:


 
In addition to the benefits described above, the Company shall pay for the
annual Country Club Membership dues on behalf of the Executive. Such annual dues
shall be approximately $8,000.00 per annum, adjusted for reasonable annual
increases by the Country Club..
 


 
c. Base Salary.
 
The first sentence of Section 3 (a) of the Employment Agreement is hereby
amended to read as follows:
 
The Company shall pay the Executive a base salary at an annual rate of $290,000
payable at such times and in accordance with the Company's customary payroll
practices as they may be adopted or modified from time to time.
 

 
 

--------------------------------------------------------------------------------

 

d. Bonus.
 
Section 3 (c) of the Employment Agreement is hereby amended to read as follows:


 
The Executive shall be eligible for a bonus in each calendar year, based on the
Executive’s success in reaching or exceeding performance objectives as
determined by the Chief Executive Officer or his/her designee, the amount of
such bonus, if any, to be determined in the discretion of the Company, and
subject to the Executive remaining employed by the Company through the bonus
payout date. Such bonus payout will be paid at the same time bonuses are paid to
executive officers generally. The bonus range shall be 0 - 100% (50% target) of
the Executive’s then current base salary, with the amount of such bonus, if any,
that is awarded remaining subject to the discretion of the Company.
 
d. Car allowance.
 
Section 3(g) of the Employment Agreement is hereby amended to read as follows”
 
During the period of the Executive’s employment by the Company shall pay to the
Executive as a car allowance the gross amount of $800 per month.
 
e. Additional Pay.


The first sentence of Section 3(h) of the Employment Agreement is hereby amended
to read as follows:


If there is a Change in Control (as defined in paragraph 5(e) herein), and the
Executive is employed by the Company upon the Change in Control, and, the
Executive has satisfactorily performed all assigned duties, including using his
best efforts to facilitate a Change in Control, the Company shall award the
Executive fifty-two (52) weeks base pay (subject to the provisions of the next
sentence), minus such deductions as may be required by law or reasonably
requested by the Executive.
 
f. Continuing Effectiveness of Employment Agreement
 
Except as modified herein, the Employment Agreement shall remain in full force
and effect in accordance with its terms.
 


Very truly yours,


INVENTIV HEALTH, INC.




By:_/s/ Eran Broshy_________________   
Eran Broshy
Chairman & CEO 




Accepted and agreed to by:_/s/ David
Bassin_____________  Dated:______________         David Bassin

